On behalf of the people of Honduras, I would like to extend greetings to the General Assembly.
The Honduran people extend solidarity to their Mexican brothers and sisters in the wake of the recent tragedy. I reiterate our commitment to continuing to provide supplies and support.
Three years ago, I addressed the General Assembly for the first time. Three years later, I would like to reflect on how Honduras has met the challenges it has encountered. Today, I would like to share with the Assembly and with the world how we are building a new Honduras.
Four years ago, transnational organized crime in Honduras led to high levels of violence seen in very few countries around the world. At the end of 2013, there were 75 murders per 100,000 inhabitants, and two years prior to 2013, the figure stood at almost 90 murders per 100,000 inhabitants. From 2013 to date, however, the murder rate of 75 per 100,000 inhabitants has fallen by almost 30 percentage points.
The most recent Global Peace Index issued by the Institute for Economics and Peace indicates that our management of the situation has placed Honduras 17 places higher in the global peace ranking. We have also managed to lower our fiscal deficit to 3 per cent from 8 per cent of gross domestic product. We have improved the Honduran economy and growth this year stands at 4.1 per cent. Our exports have increased, investments are on the rise and our national reserves are enough to purchase almost six months worth of imports. The country’s national currency has been revalued and inflation is very moderate. Risk-rating agencies have raised Honduras’ credit rating. Our rating is now the best we have ever had.
This year, we, along with neighbour Guatemala, started the first customs union of the Americas. Honduras and Guatemala now have a zone with free movement of goods, services and people. In addition, we are negotiating with our brothers of El Salvador and Nicaragua to join the customs union and, in the future, we hope that Costa Rica and Panama will also become members. In that way, we will become the seventh largest market in Latin America.
El Salvador, Nicaragua and Honduras have also launched a plan to develop the Gulf of Fonseca, which has the support of the Central American Bank for Economic Integration. That will enable us to create a genuine hub for economic, tourism and social development in the Pacific region. It will be the region’s first special economic zone. This region, formerly rife with conflict among the three nations, will become a development hub for the good of our three countries.
I would also like to share with the Assembly the fact that Honduras is poised to make extraordinary headway in attracting investment. I am referring to the establishment of employment and economic development zones, in which both national and international investment will have institutional guarantees in four key areas — the legal, economic, administrative and political spheres — based on good practices that are familiar to companies and workers in prosperous countries. My country and people’s very productive labour force will then have the best opportunities in the world, under the Honduran flag. Based on the economic development plan, Honduras 2020, we will be creating at least 600,000 new jobs for Hondurans over the next five years.
Over the past four years, we have invested approximately $2 billion in infrastructure to make Honduras a major logistics hub in Central America. We have built airports, ports in the Atlantic and the Pacific, highways, an interoceanic highway and a next-generation customs model. All of this will allow the Central American region to have an outstanding logistics system.
We are also making strides in the areas of transparency and counter-corruption. We are the only country in the world that has signed an agreement with Transparency International to work with that organization in five civil service sectors. We have made considerable progress in applying international standards when acquiring and setting up infrastructure, through the Construction Sector Transparency initiative.
We are cleaning up our national police. We are creating a new police institution. We are strengthening our public ministry. We are created anti-corruption courts. We entered into an agreement with the Organization of American States to establish what we call the Mission of Support against Corruption and Impunity. In addition we have reorganized system through which the national health system purchases medicines.
In line with our commitment to the Sustainable Development Goals, in particular Goal 1, our Administration has implemented the most ambitious social programme to protect our most vulnerable citizens. We have named this programme Better Life. It helps us to bring dignity to our compatriots suffering from extreme poverty. There are already nearly 2.5 million participants involved in at least one of the components of Better Life.
I would also like to state that Honduras fully supports the reform of the United Nations system promoted by the Secretary-General in order to achieve the objectives of the 2030 Agenda for Sustainable Development.
Our countries face major challenges due to climate change, the emergence of the nuclear threat, poverty, organized international crime, terrorism, racism, intolerance and human rights violations. These are challenges that we must analyse and face together with determination and absolute commitment. Climate change has been relentless, bringing a tragic series of hurricanes and tropical storms. I wish to express our solidarity and condolences to our brothers affected by the destructive force of these recent natural phenomena, and we encourage the Assembly to assist the countries, predominantly in the Caribbean, that have suffered so much devastated. Honduras will be present, as we have already offered, for our brothers.
Nuclear weapons also pose a serious threat to humankind, and worse still is the threat of using them. Honduras rejects the recent nuclear-weapons tests. We support the resolutions adopted by the Security Council, as well as the channels conducive to the diplomatic management of tensions and threats to world peace.
Poverty is high on the agendas of Governments in developing countries. We have a duty to overcome the structural conditions that exclude large sectors of our societies from access to goods and services that would otherwise allow for a dignified life and opportunities for the comprehensive development of peoples, families, our communities and our countries.
Poverty has effects on the environment. It fosters internal and international migration and has serious social consequences stemming from the breakdown of the family breakdown and the separation it engenders, generating insecurity and violence. It causes much suffering. We must combat poverty with social safety nets, access to basic health and education services, inclusive and sound credit and technical assistance to avoid depriving people of the goods that are essential to life.
However, as developing countries we face the problem of the criterion that developed countries have adopted to allocate cooperation resources. What do I mean? Just think. The criterion used is that of classification by means of the national income of countries at three levels: high, medium and low. The premise is that most help will go to low-income countries, and that middle- and high-income countries have a greater internal capacity to overcome poverty. Because of that, the countries that are most harmed when it comes to access to international aid are those classified in the middle-income category, as is the case for Honduras.
Our country is committed to the defence and promotion of human rights. For Honduras, respect for the human person constitutes a State policy. We recently established a secretariat for human rights. We have institutionalized a mechanism for dialogue between the Government and human rights organizations, and we also manage the Office of the United Nations High Commissioner for Human Rights in Honduras, which is already open and functioning.
It is very painful for any person to be forced to leave their family, customs and the land of their birth. The migrants of our era are our new martyrs. They are the new heroes who fight abroad, fight adversity, work tirelessly, carry out the most difficult work under the most difficult conditions and yet still press on. They are still able to contribute to their countries of destination with their talent, culture, dedication, efforts and by paying taxes. Our Honduran compatriots, who migrated when they faced difficult circumstances in our country, make us proud of their endeavours, and we therefore demand that they be treated in a way that is dignified and commensurate with their contribution to the countries to which they have gone to build a new life.
Honduras is endeavouring to improve the conditions of our citizens so that they do not have to leave, to abandon their homeland and families in search of opportunities in other countries. However, we are also working with our brother countries in Latin America to ensure that there is recognition of the contribution of those who, due to natural phenomena, have been granted temporary protection status, and for children who had to leave with their parents, grew up far from their homeland and began to dream in another.
May those dreams continue. May dreamers imagine a new world and be fuelled by hope, turning their yearnings into reality. We have worked for that new world the last four years. That new world is the reason we are here today. We are confident that our actions will allow us to see the rising of a new sun, of a new day. Nothing and no one can forbid us to dream. Let us continue to dream. Together, we can build a better world for our children and for the children of our children.